DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 2/18/2021.  Claims 1-14 and 21-26 remain pending in the present application.  This Action is made FINAL.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 3, 5, and 8.  Figures 3, 5, and 8 include grayscale lines and/or text which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figures 3, 5, and 8, black and white drawings are sufficient to illustrate the claimed invention.  Black and white drawings should be created and filed in monochrome, black only, no gray.  In Figure 3, the diamond labeled 3120 and the arrow going right from the diamond are grey.  All of Figure 5 is gray.  In Figure 8, the boxes around 512, 516, 518, 526, 527, 528, 532, 537, and 538 are gray.
The drawings are objected to because the font size of the text is too small in Figures 1, 2, and 6-12.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.  Some fonts are smaller than others.  For example, an Arial font at 12.5 size may be 1/8 inch, where a Calibri font may need to be at 13.5 size to be 1/8 inch

Specification
The disclosure is objected to because of the following informalities: In paragraph 0166 of the published application, FIG. 18 is referenced, but there is no FIG. 18.  It appears that Applicant intended FIG. 18 to be FIG. 6.
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  on lines 6 and 7 in claims 1 and 8, there is no antecedent basis for “the paging identifier”.  In addition, from the context of the claims, it appears that “the paging identifier” should be “the paging indicator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 8, the limitations, "determining, based on the RNTI, whether the random access response message is a modified group paging random access response message that includes additional paging information", on lines 10-12 of claims 1 and 8, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation of making the determination based on whether the random access 

Regarding claim 21, the limitation, "the random access response message is a modified group paging random access response message", on lines 7 and 8 of claim 21, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Claims 2-7, 9-14, and 22-26 are also rejected by virtue of their dependency on claims 1, 8, and 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Patent No. 9,699,624 B1) (hereinafter Huang).

Regarding claim 21, Huang discloses a network node operable to transmit paging information, the network node comprising processing circuitry (Figure 2A and column 5, lines 24-26 and 40-45 disclose in response, eNB 200 generates a paging message to end devices 160.  The paging message includes a group identifier that identifies a group of end devices 160.  In step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message and compares the group identifier included in the paging message to a group identifier stored at end device 160    Figure 4 and column 9, lines 41-49 disclose a diagram illustrating exemplary components of a device 400 that may correspond to one or more of the devices in environment 100.  For example, device 400 may correspond to components of wireless station 110, end device 160, eNB 200, and MME 202.  As illustrated in FIG. 4, according to an exemplary embodiment, device 400 includes a bus 405, a processor 410, a memory/storage 415 that stores software 420, a communication interface 425, an input 430, and an output 435) operable to:
transmit a group paging message to a plurality of wireless devices, the group paging message including a paging indicator associated with the plurality of wireless devices (Figure 2A and column 5, lines 24-26 and 40-45 disclose in response, eNB 200 generates a paging message to end devices 160.  The paging message includes a group identifier that identifies a group of end devices 160.  In step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message and compares the group identifier included in the paging message to a group identifier stored at end device 160);

transmit a random access response message to the wireless device, the random access response message is a modified group paging random access response message that includes a radio network temporary identifier (RNTI) that indicates the random access response includes additional paging information for the wireless device (Figures 2A and 2B and column 6, lines 31-36 and lines 34-39 disclose in step 216 and when the timer of end device 160 indicates a particular timing window (e.g., at N0+1+D), end device 160 listens for the modified RAR message.  Upon receipt of the modified RAR message, each end device 160 uses a corresponding RA-RNTI value to decode the modified RAR message.  Upon receipt of the modified RAR message, each end device 160 uses a corresponding RA-RNTI value to decode the modified RAR message.  If the CRC is successful (e.g., passes), end device 160 inspects the payload of the modified RAR message to determine whether it contains an identifier that identifies end device 160).

Regarding claim 22, as applied to claim 21 above, Huang further discloses wherein the additional paging information includes an identifier that uniquely identifies the wireless device with respect to the plurality of wireless devices (Figures 2A and 2B and column 6, lines 34-39 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the 

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of 3GPP TSG-RAN WG2#99; Berlin, Germany; Source: Ericsson; Title: Response-driven paging to reduce beam sweeping overhead in NR (R2-1708537), August 21-25, 2017 (as cited on Applicant’s IDS, hereinafter 3GPP) and further in view of Park et al. (U.S. Patent Application Publication No. 2014/0219204 A1) (hereinafter Park).

Regarding claim 1, Huang discloses a method performed by a wireless device for receiving paging information (Figure 2A and column 5, lines 40-45 disclose in step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message), the method comprising:
receiving a group paging message from a network node, the group paging message including a paging indicator associated with a plurality of wireless devices (Figure 2A and column 5, lines 24-26 and 40-45 disclose in response, eNB 200 generates a paging message to end devices 160.  The paging message includes a group identifier that identifies a group of end devices 160.  In step 210, each end device 160, which is within the coverage area serviced by 
determining the wireless device is associated with the paging indicator (Figure 2A and column 5, lines 40-50 disclose in step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message and compares the group identifier included in the paging message to a group identifier stored at end device 160.  When the group identifiers do not match, end device 160 may return to an idle mode, a sleep mode, or some other mode or state.  However, when the group identifiers match, in step 212, each end device 160 starts a timer for use in determining when to listen to a next message of the paging procedure);
receiving a random access response message from the network node, the random access response message associated with a radio network temporary identifier (RNTI) (Figures 2A and 2B and column 6, lines 31-36 disclose in step 216 and when the timer of end device 160 indicates a particular timing window (e.g., at N0+1+D), end device 160 listens for the modified RAR message.  Upon receipt of the modified RAR message, each end device 160 uses a corresponding RA-RNTI value to decode the modified RAR message);
transmitting a random access request message to the network node (Figure 5 and column 11, lines 57-60 disclose in block 530, a random access message is received from an end device.  For example, wireless station 110 receives a random access message, which is a part of a random access procedure, from end device 160);
determining, based on the RNTI, whether the random access response message is a modified group paging random access response message that includes additional paging 
decoding the random access response message (Figures 2A and 2B and column 7, lines 16-20 disclose end devices 160 are configured to monitor for the receipt of the modified RAR message and decode the modified RAR message).
Huang does not explicitly disclose in response to determining the wireless device is associated with the paging identifier, transmitting a random access request message to the network node.
In analogous art, 3GPP discloses in response to determining the wireless device is associated with the paging identifier, transmitting a random access request message to the network node (Pages 1 and 2 in Section 2 disclose a UE finding its paging indicator in a paging message could instead just indicate this to the network, i.e. indicate that it has received a paging message containing the UE’s paging indicator.  To indicate this to the gNB the UE would only transmit a PRACH preamble, which is dedicated for this purpose and common for all UEs.  When receiving this preamble, the gNB (instead of sending a regular RAR) responds with a message containing the UE ID(s) of the UE(s) actually being paged.  With the response-driven paging option, a UE receiving a paging message containing its paging indicator should transmit a for this purpose allocated PRACH preamble (common for all UEs) and receive the UE ID(s) of the paged UE(s) in response).
It would have been obvious before the effective filing date of the claimed invention to a 
Huang, as modified by 3GPP, does not explicitly disclose upon determining that the random access response message includes the additional paging information, decoding the random access response message.
In analogous art, Park discloses upon determining that the random access response message includes the additional paging information, decoding the random access response message (Paragraphs 0120 and 0122 disclose since a cell-identifier (e.g., C-RNTI (cell-radio network temporary identifier) of a user equipment is the identifier given UE-specifically, the PDCCH masked with the C-RNTI is transmitted on the UE-specific search space.  Hence, in order for a user equipment to find a PDCCH transmission addressed with C-RNTI, a UE-specific search space should be monitored.  In order for a user equipment to correctly receive an RAR in a random access procedure on SCell, the present invention proposes to use an RAR for PDCCH (i.e., PDCCH addressed with C-RNTI) masked with a cell identifier of the user equipment.  Since the C-RNTI is an identifier given UE-specifically, the C-RNTI is identically used for all serving cells (i.e., PCell and SCell(s)) configured for a single user equipment.  Hence, the user equipment monitors and decodes the PDCCH masked with the C-RNTI in the UE-specific search 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate decoding a PDCCH to get a RAR message if the PDCCH is masked with a C-RNTI indicating the user equipment as described in Park, with decoding an RAR message, as described in Huang, as modified by 3GPP, because doing so is simple substitution of one known element (reason for decoding an RAR message) for another to obtain predictable results.  Combining decoding a PDCCH to get a RAR message if the PDCCH is masked with a C-RNTI indicating the user equipment of Park with decoding an RAR message of Huang, as modified by 3GPP, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Park.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, and Park to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Huang, as modified by 3GPP and Park, further discloses upon determining that the random access response message does not include the additional paging information, ignoring the random access response message (Figures 2A and 2B and column 6, lines 42-52 disclose end device 160 compares the identifier (e.g., the individual identifier) included in the modified RAR message to an individual identifier that is stored at end device 160.  When the individual identifiers match, end device 160 initiates a random access procedure.  For example, end device 160 and eNB 200 may exchanges messages according to steps 218-226 illustrated in FIG. 2A.  However, when the individual identifiers do not match, 

Regarding claim 3, as applied to claim 1 above, Huang, as modified by 3GPP and Park, further discloses wherein the additional paging information includes an identifier that uniquely identifies the wireless device with respect to the plurality of wireless devices (Figures 2A and 2B and column 6, lines 34-39 disclose upon receipt of the modified RAR message, each end device 160 uses a corresponding RA-RNTI value to decode the modified RAR message.  If the CRC is successful (e.g., passes), end device 160 inspects the payload of the modified RAR message to determine whether it contains an identifier that identifies end device 160).

Regarding claim 4, as applied to claim 1 above, Huang, as modified by Park, discloses the claimed invention except explicitly disclosing wherein transmitting the random access request message to the network node comprises transmitting a random access preamble that indicates the random access request message comprises a request for the additional paging information.
3GPP further discloses wherein transmitting the random access request message to the network node comprises transmitting a random access preamble that indicates the random access request message comprises a request for the additional paging information (Pages 1 and 2 in Section 2 disclose a UE finding its paging indicator in a paging message could instead just indicate this to the network, i.e. indicate that it has received a paging message containing the UE’s paging indicator.  To indicate this to the gNB the UE would only transmit a PRACH preamble, which is dedicated for this purpose and common for all UEs.  When receiving this preamble, the gNB (instead of sending a regular RAR) responds with a message containing the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message, as described in 3GPP, with receiving a random access message from an end device, as described in Huang, as modified by Park, , because doing so is simple substitution of one known element (reason for transmitting the random access message) for another to obtain predictable results.  Combining a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message of 3GPP with receiving a random access message from an end device of Huang, as modified by Park, was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, and Park to obtain the invention as specified in claim 4.

Regarding claim 8, Huang discloses a wireless device operable to receive paging information, the wireless device comprising processing circuitry (Figure 2A and column 5, lines 40-45 disclose in step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message.  Figure 4 and column 9, lines 41-49 disclose a diagram 
receive a group paging message from a network node, the group paging message including a paging indicator associated with a plurality of wireless devices ((Figure 2A and column 5, lines 24-26 and 40-45 disclose in response, eNB 200 generates a paging message to end devices 160.  The paging message includes a group identifier that identifies a group of end devices 160.  In step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message and compares the group identifier included in the paging message to a group identifier stored at end device 160);
determine the wireless device is associated with the paging indicator ((Figure 2A and column 5, lines 40-50 disclose in step 210, each end device 160, which is within the coverage area serviced by eNB 200 and configured to wake-up and check for paging messages (e.g., based on a DRX cycle), receives the paging message and compares the group identifier included in the paging message to a group identifier stored at end device 160.  When the group identifiers do not match, end device 160 may return to an idle mode, a sleep mode, or some other mode or state.  However, when the group identifiers match, in step 212, each end device 160 starts a timer for use in determining when to listen to a next message of the paging procedure);
receive a random access response message from the network node, the random access 
transmit a random access request message to the network node (Figure 5 and column 11, lines 57-60 disclose in block 530, a random access message is received from an end device.  For example, wireless station 110 receives a random access message, which is a part of a random access procedure, from end device 160);
determine, based on the RNTI, whether the random access response message is a modified group paging random access response message that includes additional paging information (Figures 2A and 2B and column 6, lines 34-39 disclose upon receipt of the modified RAR message, each end device 160 uses a corresponding RA-RNTI value to decode the modified RAR message.  If the CRC is successful (e.g., passes), end device 160 inspects the payload of the modified RAR message to determine whether it contains an identifier that identifies end device 160); and
decode the random access response message ((Figures 2A and 2B and column 7, lines 16-20 disclose end devices 160 are configured to monitor for the receipt of the modified RAR message and decode the modified RAR message).
Huang does not explicitly disclose in response to determining the wireless device is associated with the paging identifier, transmit a random access request message to the network node.
In analogous art, 3GPP discloses in response to determining the wireless device is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message, as described in 3GPP, with receiving a random access message from an end device, as described in Huang, because doing so is simple substitution of one known element (reason for transmitting the random access message) for another to obtain predictable results.  Combining a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message of 3GPP with receiving a random access message from an end device of Huang was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
Huang, as modified by 3GPP, does not explicitly disclose upon determining that the random access response message includes the additional paging information, decode the random access response message.
In analogous art, Park discloses upon determining that the random access response 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate decoding a PDCCH to get a RAR message if the PDCCH is masked with a C-RNTI indicating the user equipment as described in Park, with decoding an RAR message, as described in Huang, as modified by 3GPP, because doing so is simple substitution of one known element (reason for decoding an RAR message) for another to obtain predictable results.  Combining decoding a PDCCH to get a RAR message if the PDCCH is masked with a C-RNTI indicating the user equipment of Park with decoding an RAR message of Huang, as modified by 3GPP, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Park.
Therefore, it would have been obvious before the effective filing date of the claimed 

Regarding claim 9, as applied to claim 8 above, Huang, as modified by 3GPP and Park, further discloses upon determining that the random access response message does not include the additional paging information, ignore the random access response message (Figures 2A and 2B and column 6, lines 42-52 disclose end device 160 compares the identifier (e.g., the individual identifier) included in the modified RAR message to an individual identifier that is stored at end device 160.  When the individual identifiers match, end device 160 initiates a random access procedure.  For example, end device 160 and eNB 200 may exchanges messages according to steps 218-226 illustrated in FIG. 2A.  However, when the individual identifiers do not match, end device 160 may return to an idle mode, a sleep mode, or some other state or mode).

Regarding claim 10, as applied to claim 8 above, Huang, as modified by 3GPP and Park, further discloses wherein the additional paging information includes an identifier that uniquely identifies the wireless device with respect to the plurality of wireless devices (Figures 2A and 2B and column 6, lines 34-39 disclose upon receipt of the modified RAR message, each end device 160 uses a corresponding RA-RNTI value to decode the modified RAR message.  If the CRC is successful (e.g., passes), end device 160 inspects the payload of the modified RAR message to determine whether it contains an identifier that identifies end device 160).

Regarding claim 11, as applied to claim 8 above, Huang, as modified by Park, discloses the claimed invention except explicitly disclosing transmit the random access request message to 
3GPP further discloses transmit the random access request message to the network node by transmitting a random access preamble that indicates the random access request message comprises a request for the additional paging information (Pages 1 and 2 in Section 2 disclose a UE finding its paging indicator in a paging message could instead just indicate this to the network, i.e. indicate that it has received a paging message containing the UE’s paging indicator.  To indicate this to the gNB the UE would only transmit a PRACH preamble, which is dedicated for this purpose and common for all UEs.  When receiving this preamble, the gNB (instead of sending a regular RAR) responds with a message containing the UE ID(s) of the UE(s) actually being paged.  With the response-driven paging option, a UE receiving a paging message containing its paging indicator should transmit a for this purpose allocated PRACH preamble (common for all UEs) and receive the UE ID(s) of the paged UE(s) in response).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message, as described in 3GPP, with receiving a random access message from an end device, as described in Huang, as modified by Park, , because doing so is simple substitution of one known element (reason for transmitting the random access message) for another to obtain predictable results.  Combining a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message of 3GPP with receiving a random access message from an end device of Huang, as modified by Park, was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of 3GPP and further in view of Park as applied to claims 1, 8, and 21 above, and further in view of Pelletier et al. (U.S. Patent Application Publication No. 2009/0088175 A1) (hereinafter Pelletier).

Regarding claim 5, as applied to claim 1 above, Huang, as modified by 3GPP and Park, discloses the claimed invention except explicitly disclosing determining, based on the RNTI, that the random access procedure is associated with particular physical random access channel (PRACH) resources.
In analogous art, Pelletier discloses determining, based on the RNTI, that the random access procedure is associated with particular physical random access channel (PRACH) resources (Paragraph 0034 discloses a set of temporary radio network temporary identifiers (t-RNTI) may correspond to each E-PRACH and may be broadcast to all WTRUs in a cell).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RNTI associated with a PRACH, as described in Pelletier, with an WTRU receiving an RNTI, as described in Huang, as modified by 3GPP and Park, because doing so is using a known technique to improve a similar method in the same way.  Combining an RNTI associated with a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, Park, and Pelletier to obtain the invention as specified in claim 5.

Regarding claim 12, as applied to claim 8 above, Huang, as modified by 3GPP and Park, discloses the claimed invention except explicitly disclosing the processing circuitry further operable to determine, based on the RNTI, that the random access procedure is associated with particular physical random access channel (PRACH) resources.
In analogous art, Pelletier discloses the processing circuitry further operable to determine, based on the RNTI, that the random access procedure is associated with particular physical random access channel (PRACH) resources (Paragraph 0034 discloses a set of temporary radio network temporary identifiers (t-RNTI) may correspond to each E-PRACH and may be broadcast to all WTRUs in a cell).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RNTI associated with a PRACH, as described in Pelletier, with an WTRU receiving an RNTI, as described in Huang, as modified by 3GPP and Park, because doing so is using a known technique to improve a similar method in the same way.  Combining an RNTI associated with a PRACH of Pelletier with an WTRU receiving an RNTI of Huang, as modified by 3GPP and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, Park, and Pelletier to obtain the invention as specified in claim 12.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of 3GPP and further in view of Park as applied to claims 1, 8, and 21 above, and further in view of Rico Alvarino et al. (U.S. Patent Application Publication No. 2017/0273078 A1) (hereinafter Rico Alvarino).

Regarding claim 6, as applied to claim 1 above, Huang, as modified by 3GPP and Park, discloses the claimed invention except explicitly disclosing determining, based on the RNTI, that the random access response message is associated with a particular paging occasion.
In analogous art, Rico Alvarino discloses determining, based on the RNTI, that the random access response message is associated with a particular paging occasion (Paragraph 0068 discloses the UE may determine the P-RNTI value and determine the starting subframe for the paging occasion from the determined P-RNTI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE determining a paging occasion from an RNTI, as described in Rico Alvarino, with an WTRU receiving an RNTI, as described in Huang, as modified by 3GPP and Park, because doing so is 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, Park, and Rico Alvarino to obtain the invention as specified in claim 6.

Regarding claim 13, as applied to claim 8 above, Huang, as modified by 3GPP and Park, discloses the claimed invention except explicitly disclosing the processing circuitry further operable to determine, based on the RNTI, that the random access response message is associated with a particular paging occasion.
In analogous art, Rico Alvarino discloses the processing circuitry further operable to determine, based on the RNTI, that the random access response message is associated with a particular paging occasion (Paragraph 0068 discloses the UE may determine the P-RNTI value and determine the starting subframe for the paging occasion from the determined P-RNTI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE determining a paging occasion from an RNTI, as described in Rico Alvarino, with an WTRU receiving an RNTI, as described in Huang, as modified by 3GPP and Park, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE determining a paging occasion from an RNTI of Rico Alvarino with an WTRU receiving an 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, Park, and Rico Alvarino to obtain the invention as specified in claim 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of 3GPP and further in view of Park as applied to claims 1, 8, and 21 above, and further in view of Zhen et al. (WIPO Patent Application Publication No. WO2013107387 A1) (hereinafter Zhen).

Regarding claim 7, as applied to claim 1 above, Huang, as modified by 3GPP and Park, discloses the claimed invention except explicitly disclosing wherein transmitting the random access request message to the network node comprises transmitting a random access preamble that identifies a paging occasion in which the paging message was received.
In analogous art, Zhen discloses wherein transmitting the random access request message to the network node comprises transmitting a random access preamble that identifies a paging occasion in which the paging message was received (Page 2, lines 11-17 disclose receiving a preamble from the user equipment, wherein the preamble has a predetermined configuration, and determining the paging subframe according to the predetermined configuration.  An embodiment of the invention provides a method for determining a paging subframe of a half-duplex user equipment, comprising: the user equipment notifies a base station of the paging subframe with a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a preamble indicating a paging subframe, as described in Zhen, with a WTRU transmitting a random access request preamble, as described in Huang, as modified by 3GPP and Park, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE transmitting a preamble indicating a paging subframe of Zhen with a WTRU transmitting a random access request preamble of Huang, as modified by 3GPP and Park, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, Park, and Zhen to obtain the invention as specified in claim 7.

Regarding claim 14, as applied to claim 8 above, Huang, as modified by 3GPP and Park, discloses the claimed invention except explicitly disclosing wherein the processing circuitry is operable to transmit the random access request message to the network node by transmitting a random access preamble that identifies a paging occasion in which the paging message was received.
In analogous art, Zhen discloses wherein the processing circuitry is operable to transmit the random access request message to the network node by transmitting a random access preamble that identifies a paging occasion in which the paging message was received (Page 2, lines 11-17 disclose receiving a preamble from the user equipment, wherein the preamble has a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a preamble indicating a paging subframe, as described in Zhen, with a WTRU transmitting a random access request preamble, as described in Huang, as modified by 3GPP and Park, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE transmitting a preamble indicating a paging subframe of Zhen with a WTRU transmitting a random access request preamble of Huang, as modified by 3GPP and Park, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang, 3GPP, Park, and Zhen to obtain the invention as specified in claim 14.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of 3GPP.

Regarding claim 23, as applied to claim 21 above, Huang discloses the claimed invention except explicitly disclosing wherein the processing circuitry is operable to receive the random access request message by receiving a random access preamble that indicates the random 
In analogous art, 3GPP discloses wherein the processing circuitry is operable to receive the random access request message by receiving a random access preamble that indicates the random access request message comprises a request for additional paging information Pages 1 and 2 in Section 2 disclose a UE finding its paging indicator in a paging message could instead just indicate this to the network, i.e. indicate that it has received a paging message containing the UE’s paging indicator.  To indicate this to the gNB the UE would only transmit a PRACH preamble, which is dedicated for this purpose and common for all UEs.  When receiving this preamble, the gNB (instead of sending a regular RAR) responds with a message containing the UE ID(s) of the UE(s) actually being paged.  With the response-driven paging option, a UE receiving a paging message containing its paging indicator should transmit a for this purpose allocated PRACH preamble (common for all UEs) and receive the UE ID(s) of the paged UE(s) in response).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message, as described in 3GPP, with receiving a random access message from an end device, as described in Huang, because doing so is simple substitution of one known element (reason for transmitting the random access message) for another to obtain predictable results.  Combining a UE transmitting a PRACH preamble in response to finding its paging indicator in a paging message of 3GPP with receiving a random access message from an end device of Huang was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
Therefore, it would have been obvious before the effective filing date of the claimed .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Pelletier.

Regarding claim 24, as applied to claim 21 above, Huang discloses the claimed invention except explicitly disclosing wherein the RNTI indicates that the random access procedure is associated with particular physical random access channel (PRACH) resources.
In analogous art, Pelletier discloses wherein the RNTI indicates that the random access procedure is associated with particular physical random access channel (PRACH) resources (Paragraph 0034 discloses a set of temporary radio network temporary identifiers (t-RNTI) may correspond to each E-PRACH and may be broadcast to all WTRUs in a cell).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RNTI associated with a PRACH, as described in Pelletier, with an WTRU receiving an RNTI, as described in Huang, because doing so is using a known technique to improve a similar method in the same way.  Combining an RNTI associated with a PRACH of Pelletier with an WTRU receiving an RNTI of Huang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pelletier.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang and Pelletier to obtain the invention as specified in claim 24.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rico Alvarino.

Regarding claim 25, as applied to claim 21 above, Huang discloses the claimed invention except explicitly disclosing wherein the RNTI indicates that the random access response message is associated with a paging occasion in which the network node transmitted the paging message.
In analogous art, Rico Alvarino discloses wherein the RNTI indicates that the random access response message is associated with a paging occasion in which the network node transmitted the paging message (Paragraph 0068 discloses the UE may determine the P-RNTI value and determine the starting subframe for the paging occasion from the determined P-RNTI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE determining a paging occasion from an RNTI, as described in Rico Alvarino, with an WTRU receiving an RNTI, as described in Huang, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE determining a paging occasion from an RNTI of Rico Alvarino with an WTRU receiving an RNTI of Huang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rico Alvarino.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Huang and Rico Alvarino to obtain the invention as specified in claim 25.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Zhen.

Regarding claim 26, as applied to claim 21 above, Huang discloses the claimed invention except explicitly disclosing wherein the RNTI indicates that the random access response message is associated with a paging occasion in which the network node transmitted the paging message.
In analogous art, Zhen discloses wherein the RNTI indicates that the random access response message is associated with a paging occasion in which the network node transmitted the paging message (Page 2, lines 11-17 disclose receiving a preamble from the user equipment, wherein the preamble has a predetermined configuration, and determining the paging subframe according to the predetermined configuration.  An embodiment of the invention provides a method for determining a paging subframe of a half-duplex user equipment, comprising: the user equipment notifies a base station of the paging subframe with a preamble).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE transmitting a preamble indicating a paging subframe, as described in Zhen, with a WTRU transmitting a random access request preamble, as described in Huang, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE transmitting a preamble indicating a paging subframe of Zhen with a WTRU transmitting a random access request preamble of Huang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhen.
.
Response to Arguments
Applicant's arguments filed 2/18/2021 with respect to claims 1-14 and 21-26 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.
Applicant’s arguments with respect to Stern-Berkowitz have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments with respect to Park have been fully considered but they are not persuasive.
On page 11 in the Remark, Applicant argues that Park does not disclose group paging.  Accordingly, Park does not disclose upon determining that the random access response message includes the additional paging information for the wireless device, decoding the random access response message.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Newly cited reference Huang discloses group paging and Park discloses upon determining that the random access response message includes the additional paging information for the wireless device, decoding the random access response message (Paragraphs 0120 and 0122 disclose since a cell-identifier (e.g., C-RNTI (cell-radio network temporary identifier) of a 
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642